ORDER

PER CURIAM.
Jackson R-II School District (the “School District”) appeals the trial court’s judgment in favor of Missouri United School Insurance Council (“MUSIC”) following a bench trial, finding that MUSIC did not owe a duty, under its policy, to defend the School District against claims (the “Petition”) ■ arising out of the School District’s contract with a third party. We *678have reviewed the parties’ briefs and the record on appeal, and we find the trial court did not err in holding that MUSIC did not owe a duty to defend the School District under the MUSIC’S policy. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Crv. P. 84.16(b) (2015).